Ruffin, Judge,
concurring specially.
I concur in the result reached by the majority and in the analysis in Division 1. I cannot agree, however, with the analysis in Division 2.
During voir dire, the trial judge apparently told the prospective jurors that juries — not courts — were responsible for awarding excessive verdicts in personal injury cases. After the plaintiff’s attorney objected, the trial judge explained that he felt he needed to educate the jury. The majority found no error because “[t]he court corrected a false impression held by jurors with a simple statement of fact.” I believe the trial judge’s remark was improper, ergo error, but the error is harmless.
We have recognized the importance of ensuring that nothing takes place before a jury panel that might cause jurors to form an *431opinion about the merits of the case.1 A trial judge’s instructions to the jury about the mechanics of the trial process serve a useful function when those instructions are informative, accurate, and topical.2 But a judge’s extraneous or inaccurate comments, even though well intentioned, may impair prospective jurors’ views of the parties. In Edmonds v. State,3 for example, the trial court told the jury panel during introductory remarks that prior criminal records of defendants are usually inadmissible and that most criminal cases are resolved by plea bargaining. Defense counsel moved to strike the panel, arguing that the jurors could infer from the judge’s comments that the defendant had a criminal history and was guilty.4 We held that the trial court’s remarks were inappropriate and that the motion to strike should have been granted.
Decided October 19, 1999.
C. Victor Long, for appellant.
In this case, the trial judge’s comment about jury verdicts was similarly inappropriate. First, the comment was not entirely accurate. Although personal injury cases are often tried to a jury, they may also be tried by the court in certain instances.5 When a plaintiff prevails in a bench trial, the trial court determines the amount of damages and may award a large amount if the evidence supports it. The judge’s remark suggested that courts never award verdicts to personal injury plaintiffs, or that if they do, such awards are not in an amount that could be called “excessive.” The remark also may have suggested that the judge disapproved of large damage awards. The remark was therefore neither correct nor relevant.
On the record before us, however, I find that the remark was harmless error. It was a general comment, not directed to the plaintiff in this case; it was apparently brief and made in passing; and there is no indication that it was intended to prejudice the plaintiff.6 In addition, as the majority points out, the plaintiff’s objection to the comment centered upon the judge’s tone of voice and, as such, is not reviewable. For these reasons, reversal is not required.
I am authorized to state that Presiding Judge Pope joins in this opinion.
Webb, Carlock, Copeland, Sender & Stair, James R. Doyle II, Douglas A. Wilde, Erika K. Kohler, for appellee.

 See Glaze v. State, 180 Ga. App. 526, 527 (349 SE2d 496) (1986); Franklin Life Ins. Co. v. Hill, 136 Ga. App. 128, 131 (2) (220 SE2d 707) (1975).


 Decker v. State, 139 Ga. App. 707, 708-709 (4) (229 SE2d 520) (1976).


 196 Ga. App. 190, 191-192 (395 SE2d 566) (1990).


 Id. at 192-193.


 See, e.g., Bonner v. Smith, 226 Ga. App. 3 (485 SE2d 214) (1997); Grissett v. Wilson, 181 Ga. App. 727 (353 SE2d 621) (1987).


 See Glaze, supra.